Title: Dominic W. Boudet to Thomas Jefferson, 2 January 1819
From: Boudet, Dominic W.
To: Jefferson, Thomas


          
            Sir,
            Baltimore, January 2d 1819.
          
          A difficulty attached to the Subtilties of Etiquette and formality has often prevented many valuable discoveries of being known, those through whose ascendency alone Men of  genius can possibly succeed being too often inaccessible; but, from a Knowledge of your liberality of Sentiments, I feel a ready assurance that Scientifical characters need no other introduction to you, Sir, than their merits and, consequently, that no further apology is necessary, in case of intrusion on my Side.
          In this confidence I have used the freedom of addressing you and beg leave to have the honour of Communicating to you a Subjet of National and Scientifical a nature on which your Sanction or Countenance would insure its highly important Success.
          
            I have the honour to be, Very respectfully Sir, Your very humble Servt
            D. W. Boudet
          
        